Cite as: 593 U. S. ____ (2021)            1

                     THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
JOSEPH R. BIDEN, JR., PRESIDENT OF THE UNITED
  STATES, ET AL. v. KNIGHT FIRST AMENDMENT
  INSTITUTE AT COLUMBIA UNIVERSITY, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
               No. 20–197.   Decided April 5, 2021

   The petition for a writ of certiorari is granted. The judg-
ment is vacated, and the case is remanded to the United
States Court of Appeals for the Second Circuit with instruc-
tions to dismiss the case as moot. See United States v. Mun-
singwear, Inc., 340 U. S. 36 (1950).
   JUSTICE THOMAS, concurring.
   When a person publishes a message on the social media
platform Twitter, the platform by default enables others to
republish (retweet) the message or respond (reply) to it or
other replies in a designated comment thread. The user
who generates the original message can manually “block”
others from republishing or responding.
   Donald Trump, then President of the United States,
blocked several users from interacting with his Twitter ac-
count. They sued. The Second Circuit held that the com-
ment threads were a “public forum” and that then-Presi-
dent Trump violated the First Amendment by using his
control of the Twitter account to block the plaintiffs from
accessing the comment threads. Knight First Amdt. Inst. at
Columbia Univ. v. Trump, 928 F. 3d 226 (2019). But Mr.
Trump, it turned out, had only limited control of the ac-
count; Twitter has permanently removed the account from
the platform.
   Because of the change in Presidential administration, the
Court correctly vacates the Second Circuit’s decision. See
United States v. Munsingwear, Inc., 340 U. S. 36 (1950). I
2      BIDEN v. KNIGHT FIRST AMENDMENT INSTITUTE
                    AT COLUMBIA UNIV.
                    THOMAS, J., concurring

write separately to note that this petition highlights the
principal legal difficulty that surrounds digital platforms—
namely, that applying old doctrines to new digital platforms
is rarely straightforward. Respondents have a point, for ex-
ample, that some aspects of Mr. Trump’s account resemble
a constitutionally protected public forum. But it seems ra-
ther odd to say that something is a government forum when
a private company has unrestricted authority to do away
with it.
   The disparity between Twitter’s control and Mr. Trump’s
control is stark, to say the least. Mr. Trump blocked several
people from interacting with his messages. Twitter barred
Mr. Trump not only from interacting with a few users, but
removed him from the entire platform, thus barring all
Twitter users from interacting with his messages.1 Under
its terms of service, Twitter can remove any person from
the platform—including the President of the United
States—“at any time for any or no reason.” Twitter Inc.,
User Agreement (effective June 18, 2020).
   This is not the first or only case to raise issues about dig-
ital platforms. While this case involves a suit against a
public official, the Court properly rejects today a separate
petition alleging that digital platforms, not individuals on
those platforms, violated public accommodations laws, the
First Amendment, and antitrust laws. Pet. for Cert., O. T.
2020, No. 20–969. The petitions highlight two important
facts. Today’s digital platforms provide avenues for histor-
ically unprecedented amounts of speech, including speech
by government actors. Also unprecedented, however, is the
concentrated control of so much speech in the hands of a
few private parties. We will soon have no choice but to ad-
dress how our legal doctrines apply to highly concentrated,
privately owned information infrastructure such as digital
platforms.
——————
 1 At the time, Mr. Trump’s Twitter account had 89 million followers.
                  Cite as: 593 U. S. ____ (2021)              3

                     THOMAS, J., concurring

                               I
   On the surface, some aspects of Mr. Trump’s Twitter ac-
count resembled a public forum. A designated public forum
is “property that the State has opened for expressive activ-
ity by part or all of the public.” International Soc. for
Krishna Consciousness, Inc. v. Lee, 505 U. S. 672, 678
(1992). Mr. Trump often used the account to speak in his
official capacity. And, as a governmental official, he chose
to make the comment threads on his account publicly acces-
sible, allowing any Twitter user—other than those whom
he blocked—to respond to his posts.
   Yet, the Second Circuit’s conclusion that Mr. Trump’s
Twitter account was a public forum is in tension with,
among other things, our frequent description of public fo-
rums as “government-controlled spaces.” Minnesota Voters
Alliance v. Mansky, 585 U. S. ___, ___ (2018) (slip op., at 7);
accord, Pleasant Grove City v. Summum, 555 U. S. 460, 469
(2009) (“government property and . . . government pro-
grams”); Arkansas Ed. Television Comm’n v. Forbes, 523
U. S. 666, 677 (1998) (“government properties”). Any con-
trol Mr. Trump exercised over the account greatly paled in
comparison to Twitter’s authority, dictated in its terms of
service, to remove the account “at any time for any or no
reason.” Twitter exercised its authority to do exactly that.
   Because unbridled control of the account resided in the
hands of a private party, First Amendment doctrine may
not have applied to respondents’ complaint of stifled speech.
See Manhattan Community Access Corp. v. Halleck, 587
U. S. ___, ___ (2019) (slip op., at 9) (a “private entity is not
ordinarily constrained by the First Amendment”). Whether
governmental use of private space implicates the First
Amendment often depends on the government’s control
over that space. For example, a government agency that
leases a conference room in a hotel to hold a public hearing
about a proposed regulation cannot kick participants out of
the hotel simply because they express concerns about the
4     BIDEN v. KNIGHT FIRST AMENDMENT INSTITUTE
                   AT COLUMBIA UNIV.
                   THOMAS, J., concurring

new regulation. See Southeastern Promotions, Ltd. v. Con-
rad, 420 U. S. 546, 547, 555 (1975). But government offi-
cials who informally gather with constituents in a hotel bar
can ask the hotel to remove a pesky patron who elbows into
the gathering to loudly voice his views. The difference is
that the government controls the space in the first scenario,
the hotel, in the latter. Where, as here, private parties con-
trol the avenues for speech, our law has typically addressed
concerns about stifled speech through other legal doctrines,
which may have a secondary effect on the application of the
First Amendment.
                               A
  If part of the problem is private, concentrated control over
online content and platforms available to the public, then
part of the solution may be found in doctrines that limit the
right of a private company to exclude. Historically, at least
two legal doctrines limited a company’s right to exclude.
  First, our legal system and its British predecessor have
long subjected certain businesses, known as common carri-
ers, to special regulations, including a general requirement
to serve all comers. Candeub, Bargaining for Free Speech:
Common Carriage, Network Neutrality, and Section 230,
22 Yale J. L. & Tech. 391, 398–403 (2020) (Candeub); see
also Burdick, The Origin of the Peculiar Duties of Public
Service Companies, Pt. 1, 11 Colum. L. Rev. 514 (1911).
Justifications for these regulations have varied. Some
scholars have argued that common-carrier regulations are
justified only when a carrier possesses substantial market
power. Candeub 404. Others have said that no substantial
market power is needed so long as the company holds itself
out as open to the public. Ibid.; see also Ingate v. Christie,
3 Car. & K. 61, 63, 175 Eng. Rep. 463, 464 (N. P. 1850) (“[A]
person [who] holds himself out to carry goods for everyone
as a business . . . is a common carrier”). And this Court long
ago suggested that regulations like those placed on common
                      Cite as: 593 U. S. ____ (2021)                     5

                         THOMAS, J., concurring

carriers may be justified, even for industries not historically
recognized as common carriers, when “a business, by cir-
cumstances and its nature, . . . rise[s] from private to be of
public concern.” See German Alliance Ins. Co. v. Lewis, 233
U. S. 389, 411 (1914) (affirming state regulation of fire in-
surance rates). At that point, a company’s “property is but
its instrument, the means of rendering the service which
has become of public interest.” Id., at 408.
   This latter definition of course is hardly helpful, for most
things can be described as “of public interest.” But what-
ever may be said of other industries, there is clear historical
precedent for regulating transportation and communica-
tions networks in a similar manner as traditional common
carriers. Candeub 398–405. Telegraphs, for example, be-
cause they “resemble[d] railroad companies and other com-
mon carriers,” were “bound to serve all customers alike,
without discrimination.” Primrose v. Western Union Tele-
graph Co., 154 U. S. 1, 14 (1894).2
   In exchange for regulating transportation and communi-
cation industries, governments—both State and Federal—
have sometimes given common carriers special government
favors. Candeub 402–407. For example, governments have
tied restrictions on a carrier’s ability to reject clients to “im-
munity from certain types of suits”3 or to regulations that
make it more difficult for other companies to compete with
the carrier (such as franchise licenses). Ibid. By giving
——————
   2 This Court has been inconsistent about whether telegraphs were com-

mon carriers. Compare Primrose, 154 U. S., at 14, with Moore v. New
York Cotton Exchange, 270 U. S. 593, 605 (1926). But the Court has con-
sistently recognized that telegraphs were at least analogous enough to
common carriers to be regulated similarly. Primrose, 154 U. S., at 14.
   3 Telegraphs, for example, historically received some protection from

defamation suits. Unlike other entities that might retransmit defama-
tory content, they were liable only if they knew or had reason to know
that a message they distributed was defamatory. Restatement (Second)
of Torts §581 (1976); see also O’Brien v. Western Union Tel. Co., 113 F. 2d
539, 542 (CA1 1940).
6     BIDEN v. KNIGHT FIRST AMENDMENT INSTITUTE
                   AT COLUMBIA UNIV.
                   THOMAS, J., concurring

these companies special privileges, governments place
them into a category distinct from other companies and
closer to some functions, like the postal service, that the
State has traditionally undertaken.
   Second, governments have limited a company’s right to
exclude when that company is a public accommodation.
This concept—related to common-carrier law—applies to
companies that hold themselves out to the public but do not
“carry” freight, passengers, or communications. See, e.g.,
Civil Rights Cases, 109 U. S. 3, 41–43 (1883) (Harlan, J.,
dissenting) (discussing places of public amusement). It also
applies regardless of the company’s market power. See,
e.g., 78 Stat. 243, 42 U. S. C. §2000a(a).
                              B
   Internet platforms of course have their own First Amend-
ment interests, but regulations that might affect speech are
valid if they would have been permissible at the time of the
founding. See United States v. Stevens, 559 U. S. 460, 468
(2010). The long history in this country and in England of
restricting the exclusion right of common carriers and
places of public accommodation may save similar regula-
tions today from triggering heightened scrutiny—especially
where a restriction would not prohibit the company from
speaking or force the company to endorse the speech. See
Turner Broadcasting System, Inc. v. FCC, 512 U. S. 622,
684 (1994) (O’Connor, J., concurring in part and dissenting
in part); PruneYard Shopping Center v. Robins, 447 U. S.
74, 88 (1980). There is a fair argument that some digital
platforms are sufficiently akin to common carriers or places
of accommodation to be regulated in this manner.
                             1
  In many ways, digital platforms that hold themselves out
to the public resemble traditional common carriers.
                 Cite as: 593 U. S. ____ (2021)            7

                    THOMAS, J., concurring

Though digital instead of physical, they are at bottom com-
munications networks, and they “carry” information from
one user to another. A traditional telephone company laid
physical wires to create a network connecting people. Dig-
ital platforms lay information infrastructure that can be
controlled in much the same way. And unlike newspapers,
digital platforms hold themselves out as organizations that
focus on distributing the speech of the broader public. Fed-
eral law dictates that companies cannot “be treated as the
publisher or speaker” of information that they merely dis-
tribute. 110 Stat. 137, 47 U. S. C. §230(c).
   The analogy to common carriers is even clearer for digital
platforms that have dominant market share. Similar to
utilities, today’s dominant digital platforms derive much of
their value from network size. The Internet, of course, is a
network. But these digital platforms are networks within
that network. The Facebook suite of apps is valuable
largely because 3 billion people use it. Google search—at
90% of the market share—is valuable relative to other
search engines because more people use it, creating data
that Google’s algorithm uses to refine and improve search
results. These network effects entrench these companies.
Ordinarily, the astronomical profit margins of these plat-
forms—last year, Google brought in $182.5 billion total,
$40.3 billion in net income—would induce new entrants
into the market. That these companies have no comparable
competitors highlights that the industries may have sub-
stantial barriers to entry.
   To be sure, much activity on the Internet derives value
from network effects. But dominant digital platforms are
different. Unlike decentralized digital spheres, such as the
e-mail protocol, control of these networks is highly concen-
trated. Although both companies are public, one person
controls Facebook (Mark Zuckerberg), and just two control
Google (Larry Page and Sergey Brin). No small group of
people controls e-mail.
8      BIDEN v. KNIGHT FIRST AMENDMENT INSTITUTE
                    AT COLUMBIA UNIV.
                    THOMAS, J., concurring

   Much like with a communications utility, this concentra-
tion gives some digital platforms enormous control over
speech. When a user does not already know exactly where
to find something on the Internet—and users rarely do—
Google is the gatekeeper between that user and the speech
of others 90% of the time. It can suppress content by dein-
dexing or downlisting a search result or by steering users
away from certain content by manually altering autocom-
plete results. Grind, Schechner, McMillan, & West, How
Google Interferes With Its Search Algorithms and Changes
Your Results, Wall Street Journal, Nov. 15, 2019. Facebook
and Twitter can greatly narrow a person’s information flow
through similar means. And, as the distributor of the clear
majority of e-books and about half of all physical books,4
Amazon can impose cataclysmic consequences on authors
by, among other things, blocking a listing.
   It changes nothing that these platforms are not the sole
means for distributing speech or information. A person al-
ways could choose to avoid the toll bridge or train and in-
stead swim the Charles River or hike the Oregon Trail. But
in assessing whether a company exercises substantial mar-
ket power, what matters is whether the alternatives are
comparable. For many of today’s digital platforms, nothing
is.
   If the analogy between common carriers and digital plat-
forms is correct, then an answer may arise for dissatisfied
platform users who would appreciate not being blocked:
laws that restrict the platform’s right to exclude. When a
platform’s unilateral control is reduced, a government offi-
cial’s account begins to better resemble a “government-con-
trolled spac[e].” Mansky, 585 U. S., at ___ (slip op., at 7);
see also Southeastern Promotions, 420 U. S., at 547, 555

——————
  4 As of 2018, Amazon had 42% of the physical book market and 89% of

the e-book market. Day & Gu, The Enormous Numbers Behind Ama-
zon’s Market Reach, Bloomberg, Mar. 27, 2019.
                   Cite as: 593 U. S. ____ (2021)              9

                      THOMAS, J., concurring

(recognizing that a private space can become a public forum
when leased to the government). Common-carrier regula-
tions, although they directly restrain private companies,
thus may have an indirect effect of subjecting government
officials to suits that would not otherwise be cognizable un-
der our public-forum jurisprudence.
   This analysis may help explain the Second Circuit’s intu-
ition that part of Mr. Trump’s Twitter account was a public
forum. But that intuition has problems. First, if market
power is a predicate for common carriers (as some scholars
suggest), nothing in the record evaluates Twitter’s market
power. Second, and more problematic, neither the Second
Circuit nor respondents have identified any regulation that
restricts Twitter from removing an account that would oth-
erwise be a “government-controlled space.”
                              2
   Even if digital platforms are not close enough to common
carriers, legislatures might still be able to treat digital plat-
forms like places of public accommodation. Although defi-
nitions between jurisdictions vary, a company ordinarily is
a place of public accommodation if it provides “lodging, food,
entertainment, or other services to the public . . . in gen-
eral.” Black’s Law Dictionary 20 (11th ed. 2019) (defining
“public accommodation”); accord, 42 U. S. C. §2000a(b)(3)
(covering places of “entertainment”). Twitter and other dig-
ital platforms bear resemblance to that definition. This,
too, may explain the Second Circuit’s intuition. Courts are
split, however, about whether federal accommodations laws
apply to anything other than “physical” locations. Com-
pare, e.g., Doe v. Mutual of Omaha Ins. Co., 179 F. 3d 557,
559 (CA7 1999) (Title III of the Americans with Disabilities
Act (ADA) covers websites), with Parker v. Metropolitan
Life Ins. Co., 121 F. 3d 1006, 1010–1011 (CA6 1997) (en
banc) (Title III of the ADA covers only physical places); see
also 42 U. S. C. §§2000a(b)–(c) (discussing “physica[l]
10    BIDEN v. KNIGHT FIRST AMENDMENT INSTITUTE
                   AT COLUMBIA UNIV.
                   THOMAS, J., concurring

locat[ions]”).
  Once again, a doctrine, such as public accommodation,
that reduces the power of a platform to unilaterally remove
a government account might strengthen the argument that
an account is truly government controlled and creates a
public forum. See Southeastern Promotions, 420 U. S., at
547, 555. But no party has identified any public accommo-
dation restriction that applies here.
                               II
   The similarities between some digital platforms and com-
mon carriers or places of public accommodation may give
legislators strong arguments for similarly regulating digi-
tal platforms. “[I]t stands to reason that if Congress may
demand that telephone companies operate as common car-
riers, it can ask the same of ” digital platforms. Turner, 512
U. S., at 684 (opinion of O’Connor, J.). That is especially
true because the space constraints on digital platforms are
practically nonexistent (unlike on cable companies), so a
regulation restricting a digital platform’s right to exclude
might not appreciably impede the platform from speaking.
See id., at 675, 684 (noting restrictions on one-third of a ca-
ble company’s channels but recognizing that regulation
may still be justified); PruneYard, 447 U. S., at 88. Yet Con-
gress does not appear to have passed these kinds of regula-
tions. To the contrary, it has given digital platforms “im-
munity from certain types of suits,” Candeub 403, with
respect to content they distribute, 47 U. S. C. §230, but it
has not imposed corresponding responsibilities, like nondis-
crimination, that would matter here.
   None of this analysis means, however, that the First
Amendment is irrelevant until a legislature imposes com-
mon carrier or public accommodation restrictions—only
that the principal means for regulating digital platforms is
through those methods. Some speech doctrines might still
                      Cite as: 593 U. S. ____ (2021)                    11

                         THOMAS, J., concurring

apply in limited circumstances, as this Court has recog-
nized in the past.
   For example, although a “private entity is not ordinarily
constrained by the First Amendment,” Halleck, 587 U. S.,
at ___, ___ (slip op., at 6, 9), it is if the government coerces
or induces it to take action the government itself would not
be permitted to do, such as censor expression of a lawful
viewpoint. Ibid. Consider government threats. “People do
not lightly disregard public officers’ thinly veiled threats to
institute criminal proceedings against them if they do not
come around.” Bantam Books, Inc. v. Sullivan, 372 U. S.
58, 68 (1963). The government cannot accomplish through
threats of adverse government action what the Constitution
prohibits it from doing directly. See ibid.; Blum v. Yaretsky,
457 U. S. 991, 1004–1005 (1982). Under this doctrine,
plaintiffs might have colorable claims against a digital plat-
form if it took adverse action against them in response to
government threats.
   But no threat is alleged here. What threats would cause
a private choice by a digital platform to “be deemed . . . that
of the State” remains unclear. Id., at 1004.5 And no party
——————
   5 Threats directed at digital platforms can be especially problematic in

the light of 47 U. S. C. §230, which some courts have misconstrued to
give digital platforms immunity for bad-faith removal of third-party con-
tent. Malwarebytes, Inc. v. Enigma Software Group USA, LLC, 592 U. S.
___, ___–___ (2020) (THOMAS, J., statement respecting denial of certio-
rari) (slip op., at 7–8). This immunity eliminates the biggest deterrent—
a private lawsuit—against caving to an unconstitutional government
threat.
   For similar reasons, some commentators have suggested that immun-
ity provisions like §230 could potentially violate the First Amendment to
the extent those provisions pre-empt state laws that protect speech from
private censorship. See Volokh, Might Federal Preemption of Speech-
Protective State Laws Violate the First Amendment? The Volokh Con-
spiracy, Reason, Jan. 23, 2021. According to that argument, when a
State creates a private right and a federal statute pre-empts that state
law, “the federal statute is the source of the power and authority by
which any private rights are lost or sacrificed.” Railway Employees v.
12     BIDEN v. KNIGHT FIRST AMENDMENT INSTITUTE
                    AT COLUMBIA UNIV.
                    THOMAS, J., concurring

has sued Twitter. The question facing the courts below in-
volved only whether a government actor violated the First
Amendment by blocking another Twitter user. That issue
turns, at least to some degree, on ownership and the right
to exclude.
                          *     *     *
  The Second Circuit feared that then-President Trump cut
off speech by using the features that Twitter made available
to him. But if the aim is to ensure that speech is not smoth-
ered, then the more glaring concern must perforce be the
dominant digital platforms themselves. As Twitter made
clear, the right to cut off speech lies most powerfully in the
hands of private digital platforms. The extent to which that
power matters for purposes of the First Amendment and
the extent to which that power could lawfully be modified
raise interesting and important questions. This petition,
unfortunately, affords us no opportunity to confront them.




——————
Hanson, 351 U. S. 225, 232 (1956); accord, Skinner v. Railway Labor Ex-
ecutives’ Assn., 489 U. S. 602, 614–615 (1989).